 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GARY RAY BETTENCOURT,                              Case No. 1:16-cv-00150-DAD-BAM (PC)
12                      Plaintiff,                      ORDER VACATING FINDINGS AND
                                                        RECOMMENDATIONS
13          v.                                          (ECF No. 35)
14   L. PARKER, et al.,                                 FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING DISMISSAL OF
15                      Defendants.                     CERTAIN CLAIMS
16                                                      FOURTEEN (14) DAY DEADLINE
17

18          I.      Background

19          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21          On September 19, 2017, the Court issued findings and recommendations recommending

22   that this action be dismissed for failure to state a cognizable claim upon which relief may be

23   granted. (ECF No. 35.)

24          On October 20, 2017, Plaintiff timely filed objections. (ECF No. 36.) Plaintiff states in

25   his objections that at the time of the dental procedures at issue in this action, he only required a

26   lower partial denture to replace two lower large teeth in the back of his jaw. However, Plaintiff

27   was told that he was required to pass a teeth cleaning test before the lower partial denture could

28   be manufactured. Plaintiff allowed them to clean his teeth, and that was when the two dentists
                                                       1
 1   damaged his eight upper teeth that were good and healthy, but which now need to be pulled out.

 2   (Id. at 2–3.)

 3           Pursuant to Plaintiff’s objections, the Court finds it appropriate to vacate the September

 4   19, 2017 findings and recommendations recommending dismissal for failure to state a claim.

 5   Having screened Plaintiff’s first amended complaint pursuant to 28 U.S.C. § 1915A, the Court

 6   finds that it states a claim for deliberate indifference in violation of the Eighth Amendment

 7   against Defendant Crooks for pulling two teeth that did not need to be pulled, and against

 8   Defendants Parker and Guzman for filing down six healthy teeth with a dental tool used for

 9   drilling cavities. However, the first amended complaint fails to state any other cognizable claims.

10           II.     Screening Requirement

11           The Court is required to screen complaints brought by prisoners seeking relief against a

12   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

13   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

14   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

15   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b); 28 U.S.C.

16   § 1915(e)(2)(B)(ii).

17           A complaint must contain “a short and plain statement of the claim showing that the

18   pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

19   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

20   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
21   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

22   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

23   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

24           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

25   liberally construed and to have any doubt resolved in their favor. Hebbe v. Pliler, 627 F.3d 338,

26   342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be facially
27   plausible, which requires sufficient factual detail to allow the Court to reasonably infer that each

28   named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation marks
                                                         2
 1   omitted); Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that

 2   a defendant acted unlawfully is not sufficient, and mere consistency with liability falls short of

 3   satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572

 4   F.3d at 969.

 5           Further, under § 1983, Plaintiff must demonstrate that each defendant personally

 6   participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2009).

 7   The Ninth Circuit has held that “a person ‘subjects’ another to the deprivation of a constitutional

 8   right, within the meaning of section 1983, if he does an affirmative act, participates in another’s

 9   affirmative acts, or omits to perform an act which he is legally required to do that causes the

10   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

11           III.    Plaintiff’s Allegations

12           Plaintiff is currently housed at Mule Creek State Prison. The events in the complaint are

13   alleged to have occurred while Plaintiff was housed at the California Substance Abuse Treatment

14   Facility (“CSATF”). Plaintiff names as defendants L. Parks, DDS; H. Crooks, DDS, and Dental

15   Assistant L. Guzman.

16           Though the first amended complaint is difficult to decipher, Plaintiff appears to allege that

17   during two dental appointments L. Parker and L. Guzman claimed to be cleaning Plaintiff’s teeth,

18   and instead filed down six healthy teeth with a dental tool used for drilling cavities. In addition,

19   H. Crooks pulled out two healthy teeth that did not need to be pulled, when instead only one tooth

20   needed capping. An unspecified person also injected something into Plaintiff’s gums with a
21   syringe needle.

22           Plaintiff alleges claims for medical malpractice, deliberate indifference, and intentional

23   torts. Plaintiff requests the garnishment of Defendants’ wages, monetary damages, and

24   declaratory relief.

25           IV.     Discussion

26                   A. Federal Rule of Civil Procedure 8
27           Pursuant to Rule 8, a complaint must contain “a short and plain statement of the claim

28   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed factual allegations
                                                       3
 1   are not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 2   conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). Plaintiff must

 3   set forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

 4   its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). While factual allegations

 5   are accepted as true, legal conclusions are not. Id.; see also Twombly, 550 U.S. at 556–57; Moss,

 6   572 F.3d at 969.

 7           Plaintiff’s first amended complaint is short, but is not a plain statement of his claims. It

 8   proceeds in a disjointed and confusing manner. The Court has attempted, in the summary above,

 9   to separate Plaintiff’s factual allegations from his unnecessary legal arguments, citations, and

10   legal conclusions. Nevertheless, it is difficult to follow Plaintiff’s factual allegations due to the

11   complaint’s redundancy and disorganization. The complaint also attaches several pages of

12   exhibits which are not explained, and contains references to exhibits which are not attached.

13   Plaintiff has previously been provided with the applicable legal standards to cure these

14   deficiencies, and further leave to amend is not warranted. However, as discussed below, the

15   Court finds that Plaintiff has stated some cognizable claims, and those claims will be permitted to

16   proceed.

17                   B. Eighth Amendment – Deliberate Indifference to Serious Medical Needs

18           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

19   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

20   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two part test for
21   deliberate indifference requires the plaintiff to show (1) “a ‘serious medical need’ by

22   demonstrating that failure to treat a prisoner’s condition could result in further significant injury

23   or the ‘unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need

24   was deliberately indifferent.” Jett, 439 F.3d at 1096.

25           Deliberate indifference is shown where the official is aware of a serious medical need and

26   fails to adequately respond. Simmons v. Navajo Cty., 609 F.3d 1011, 1018 (9th Cir. 2010).
27   “Deliberate indifference is a high legal standard.” Id. at 1019; Toguchi v. Chung, 391 F.3d 1051,

28   1060 (9th Cir. 2004). The prison official must be aware of facts from which he could make an
                                                         4
 1   inference that “a substantial risk of serious harm exists” and the official must make the inference.

 2   Farmer v. Brennan, 511 U.S. 825, 837 (1994). Moreover, negligence, inadvertence, or

 3   differences of medical opinion between the prisoner and health care providers, however, do not

 4   violate the Eighth Amendment. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996);

 5   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Lyons v. Busi, 566 F.Supp.2d 1172, 1191–92

 6   (E.D. Cal. 2008).

 7          At the pleading stage, Plaintiff has stated cognizable claims for deliberate indifference

 8   against Defendant Crooks for extracting two healthy teeth that did not need to be pulled, and

 9   against Defendants Parker and Guzman for filing down six healthy teeth when they were

10   supposed to be performing a cleaning only. Plaintiff has failed to state any other claims for

11   deliberate indifference.

12                  C. State Law Claims

13          Insofar as Plaintiff has alleged state law claims for various forms of negligence and

14   malpractice by defendants, he has failed to allege compliance with the Government Torts Claims

15   Act (“Act”). The Act requires that a party seeking to recover money damages from a public

16   entity or its employees submit a claim to the entity before filing suit in court, generally no later

17   than six months after the cause of action accrues. Cal. Gov’t Code §§ 905, 911.2, 945, 950.2

18   (emphasis added). When a plaintiff asserts a claim subject to the Act, he must affirmatively

19   allege compliance with the claim presentation procedure, or circumstances excusing such

20   compliance, in his complaint. Shirk v. Vista Unified Sch. Dist., 42 Cal. 4th 201, 209 (2007).
21   Plaintiff has not done so here.

22          In the first amended complaint, Plaintiff alleges that he filed a Government Claims Board

23   application within the applicable time limits, but that the application was denied. (ECF No. 33, p.

24   9.) Plaintiff then refers to several exhibits that are not attached to the first amended complaint,

25   but do appear to be attached to the original complaint. (ECF No. 1, pp. 15–21.) The exhibits

26   referenced include a letter from the Government Claims Program stating that documents
27   submitted by Plaintiff failed to comply with Government Code section 905.2(c). (Id. at 16.) The

28   remaining documents appear to be those originally submitted to the Government Claims Program,
                                                       5
 1   and there is no indication that Plaintiff ever attempted to file a corrected claim within the time

 2   allowed.

 3                  D. Additional Relief

 4          Plaintiff seeks a declaration that his rights were violated. “A declaratory judgment, like

 5   other forms of equitable relief, should be granted only as a matter of judicial discretion, exercised

 6   in the public interest.” Eccles v. Peoples Bank of Lakewood Village, 333 U.S. 426, 431 (1948).

 7   “Declaratory relief should be denied when it will neither serve a useful purpose in clarifying and

 8   settling the legal relations in issue nor terminate the proceedings and afford relief from the

 9   uncertainty and controversy faced by the parties.” United States v. Washington, 759 F.2d 1353,

10   1357 (9th Cir. 1985).

11          If this action reaches trial and the jury returns a verdict in favor of Plaintiff, then that

12   verdict will be a finding that Plaintiff’s constitutional rights were violated. Accordingly, a

13   declaration that any defendant violated Plaintiff’s rights is unnecessary.

14          With respect to Plaintiff’s request that Defendants’ wages be garnished, this remedy will

15   not be granted. If Plaintiff prevails on a claim for monetary damages, he will receive a judgment

16   in the amount awarded.

17          V.      Conclusion and Recommendation

18          Based on the foregoing, the Court HEREBY ORDERS that the findings and

19   recommendations issued on September 19, 2017, (ECF No. 35), are VACATED.

20          Further, the Court finds that Plaintiff has stated cognizable claims against Defendants
21   Crooks, Parker, and Guzman for deliberate indifference to serious medical needs in violation of

22   the Eighth Amendment. However, Plaintiff has failed to state any other cognizable claims.

23   Despite being provided with the relevant pleading and legal standards, Plaintiff has been unable

24   to cure the deficiencies in his complaint and thus further leave will not be granted. Lopez v.

25   Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

26          For the reasons stated, it is HEREBY RECOMMENDED as follows:
27          1. This action proceed on Plaintiff’s claims of deliberate indifference in violation of the

28               Eighth Amendment against Defendant Crooks for pulling two teeth that did not need
                                                        6
 1               to be pulled, and against Defendants Parker and Guzman for filing down six healthy

 2               teeth with a dental tool used for drilling cavities, as set forth in Plaintiff’s first

 3               amended complaint filed on September 5, 2017; and

 4          2. All other claims be dismissed from this action for failure to state a claim.

 5

 6          These Findings and Recommendation will be submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 8   (14) days after being served with these Findings and Recommendation, the parties may file

 9   written objections with the court. The document should be captioned “Objections to Magistrate

10   Judge’s Findings and Recommendation.” Plaintiff is advised that failure to file objections within

11   the specified time may result in the waiver of the “right to challenge the magistrate’s factual

12   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

13   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:      October 11, 2018                              /s/ Barbara     A. McAuliffe            _
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         7
